Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-19 are objected to because of the following informalities:  
In claims 16-19, “the external device” should be –the charging device--.
Appropriate correction is required.  Applicant is advised to keep each terminology consistent throughout the claims in order to avoid any confusion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, lines 11-12, already recites the concept of “the cable passes through the on ore more apertures in the faceplate.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burger et al., U.S. Patent No. 4802638.
	Regarding claim 1, Burger ‘638 discloses a cable management system 10, a collapsible body (112, 122, which has a cylindrical and rotational symmetry and foldable, claims 2-3 and 5), a mounting plate (a portion of 90, 180) attached to the collapsible body, wherein the mounting plate (a portion of 90, 180) is configured to attach to an external device (70, 240), and a faceplate (110, 120, a convex shape and apertures 117, 127 for the cable to pass through the faceplate, claim 10) attached to the collapsible body opposite the mounting plate, see figures 1-12.

Claims 1-3, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thorn, U.S. Patent No. 8091820 B2.
Regarding claim 1, Thorn ‘820 discloses a cable management system 100, a collapsible body (104, which has a cylindrical and rotational symmetry and foldable, claims 2-3 and 5), a mounting plate (105, 110 which has a backing material 210 and attached by adhesive or other means, see column 8, lines 15-20, claims 8-9) attached to the collapsible body, wherein the mounting plate (105, 110, 210) is configured to attach to an external device (230), and a faceplate (106) attached to the collapsible body opposite the mounting plate, see figures 1-6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 6-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burger et al., U.S. Patent No. 4802638.
	Regarding claims 4 and 11, as stated above, Burger ‘638 shows the collapsible body and the faceplate in a circular shape rather than a rectangular shape.
It would have been obvious to make the apparatus of Burger ‘638 with any shape (i.e., a rectangular shape, since applicant did not invent a shape of rectangle), as a choice of design consistent with typical cable management for this type of device.
Regarding claims 6-7 and 12-13, as stated above, Burger ‘638 shows expanded and contracted positions for the collapsible body, but does not explicitly explain the size.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the size, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Claims 4, 6-7, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thorn, U.S. Patent No. 8091820 B2.
Regarding claim 10, Thorn ‘820 discloses a cable management system 100, a collapsible body (104), a mounting plate (105, 110, 210) attached to the collapsible body, wherein the mounting plate (105, 110, 210) is configured to attach to an external device (230), a faceplate (106) attached to the collapsible body opposite the mounting plate, and the collapsible body has a convex shape rather than the faceplate, and one or more apertures 118 in the mounting plate rather than the faceplate, see figures 1-6.
As stated above, Thorn ‘820 discloses applicant’s claimed device but arranged in a different way.  It would have been obvious to one having ordinary skill in the art at the 
Regarding claims 4 and 11, as stated above, Thorn ‘820 shows the collapsible body and the faceplate in a circular shape rather than a rectangular shape.
It would have been obvious to make the apparatus of Thorn ‘820 with any shape (i.e., a rectangular shape, since applicant did not invent a shape of rectangle), as a choice of design consistent with typical cable management for this type of device.
Regarding claims 6-7 and 12-13, as stated above, Thorn ‘820 shows expanded and contracted positions for the collapsible body, but does not explicitly explain the size.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the size, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Allowable Subject Matter
Claim 14 is allowed.
Claims 16-19 would be allowable if rewritten to overcome the objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
SK
3/25/22
/SANG K KIM/           Primary Examiner, Art Unit 3654